Citation Nr: 1325005	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to September 1989.  This matter is before the Board on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  At videoconference hearing before the Board was scheduled (at the Veteran's request) in March 2013; het failed to report.  Accordingly, the hearing request is deemed withdrawn.

In January 2002, the Board remanded the Veteran's claim for service connection for bipolar disorder as secondary to a service-connected disability for additional development, to include a VA psychiatric examination.  There is no indication in the claims folder or in Virtual VA that any action has been taken regarding this matter.  The attention of the RO is directed to this claim.

The issue of entitlement to dental benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

Service connection is in effect for intervertebral disc syndrome of the lumbar spine with L4-5 central herniation and degenerative changes, rated 60 percent.  The Veteran has also been awarded a total rating based on individual unemployability due to service-connected disability.

VA outpatient treatment records disclose the Veteran was seen in August 2006, primarily for complaints of neck pain with radiation to her arms, and low back pain with radiation to her legs.  She wanted to have a wheelchair to help with her mobility.  She was seen in the neurology clinic in March 2008.  Strength was 5/5 in all limbs except for the right foot evertors.  The impressions were cervical stenosis/radiculopathy without myelopathic signs and moderate lumbar stenosis with right radiculopathy and right peroneal neuropathy.  

The Veteran argues, in effect, that she has loss of use of one or both hands or feet.  The Board notes that a VA examination to evaluate her service-connected disability has not been conducted since she filed her claim for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this case, the Veteran has provided evidence suggesting that her low back disability has increased in severity.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment she received for her low back disability since 2009, and to provide authorizations for VA to secure records from any private providers identified.   The RO should secure for the record copies of the complete clinical records from all providers identified.  

2.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine whether she has loss or loss of use of one or both hands or feet due to a service-connected disability.  The examiner should be provided a copy of the regulatory definition of loss of use of a hand or foot in 38 C.F.R. § 4.63.  Upon examination of the Veteran and review of the record, the examiner should express an opinion as to whether that definition applies to any of the Veteran's extremities.

The examiner must explain the rationale for the opinion.   

2.  The RO should then review the record and readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

